PROSPECTUS HUBER CAPITAL EQUITY INCOME FUND HUBER CAPITAL SMALL CAP VALUE FUND Institutional Shares June 28, 2007 The Securities and Exchange Commission (“SEC”) has not approved or disapproved these securities or passed upon the accuracy or adequacy of this Prospectus. Any representation to the contrary is a criminal offense. HUBER CAPITAL EQUITY INCOME FUND HUBER CAPITAL SMALL CAP VALUE FUND (Each a “Fund” and together the “Funds”) Each a series of Advisors Series Trust (the “Trust”) Huber Capital Equity Income Fund (the “Equity Income Fund”)is a mutual fund that seeks long-term total investment return through a combination of current income and capital appreciation. Huber Capital Small Cap Value Fund (the “Small Cap Value Fund”) is a mutual fund that seeks long-term total investment return through capital appreciation. Huber Capital Management, LLC (the “Adviser”) is the investment adviser to the Funds. Table of Contents Investment Objective, Principal Investment Strategies and Principal Risks of Investing in the Funds 3 Risk/Return Summary 7 Fees and Expenses 8 Management of the Funds 9 Your Account with the Funds 11 Service Fees – Other Payments to Third Parties 21 Dividends and Distributions 22 Tax Consequences 22 Financial Highlights 23 Privacy Notice 24 This Prospectus sets forth basic information about the Funds that you should know before investing.It should be read and retained for future reference. The date of this Prospectus is June 28, 2007. 2 INVESTMENT OBJECTIVE, PRINCIPAL INVESTMENT STRATEGIES AND PRINCIPAL RISKS OF INVESTING IN THE FUNDS What is each Fund’s Investment Objective? The investment objective of the Equity Income Fund is current income and capital appreciation. The investment objective of the Small Cap Value Fund is capital appreciation. What are each Fund’s Principal Investment Strategies? Equity Income Fund The Equity Income Fund normally invests at least 80% of its net assets in large capitalization U.S. companies (“large cap companies”) whose stocks are considered by the Adviser to be undervalued.The Adviser currently considers large cap companies to be those with market capitalizations in the range of those found in the Russell 1000® Value Index.The market capitalization range of the Russell 1000® Value Index changes constantly, but as of March 31, 2007, the range was from $1.2billion to $432.3billion.Market capitalization is measured at the time of initial purchase. The Equity Income Fund also normally invests in stocks with high cash dividends or payout yields relative to the market. In addition to these principal investments, the Fund may invest in stocks that do not pay dividends, but have growth potential unrecognized by the market or have undergone changes in business or management that indicate growth potential. Small Cap Value Fund The Small Cap Value Fund normally invests at least 80% of its net assets (plus borrowings for investment purposes) in common stocks of small capitalization U.S. companies (“small cap companies”) whose stocks are considered by the Adviser to be undervalued.The Adviser currently considers small cap companies to be those with market capitalizations in the range of those found in the Russell 2000® Value Index.The market capitalization range of the Russell 2000® Value Index changes constantly, but as of March 31, 2007, the range was from $81million to $3.7 billion.Market capitalization is measured at the time of initial purchase.The Adviser currently considers small cap companies to be those with market capitalizations of $3.0billion or less. The Small Cap Value Fund will provide at least 60 days’ prior written notice to shareholders of a change in the Fund’s non-fundamental policy of investing at least 80% of its net assets plus borrowings for investment purposes in the type of investments suggested by the Fund’s name. 3 Principal Strategies Common to Both Funds Non-U.S. Securities.Each Fund may make significant investments in securities of non-U.S. issuers (“foreign securities”).The Funds will invest primarily in domestic U.S. securities but reserve the right to invest up to 20% of their net assets in American Depositary Receipts (“ADRs”) or foreign securities. Temporary or Cash Investments.Under normal market conditions, the Funds will stay fully invested according to their principal investment strategies as noted above.The Funds, however, may temporarily depart from their principal investment strategies by making short-term investments in cash, cash equivalents, and high-quality, short-term debt securities and money market instruments for temporary defensive purposes in response to adverse market, economic or political conditions.This may result in the Funds not achieving their investment objectives during that period. For longer periods of time, the Funds may hold a substantial cash position.If the market advances during periods when the Funds are holding a large cash position, the Funds may not participate to the extent they would have if the Funds had been more fully invested.To the extent that a Fund uses a money market fund for its cash position, there will be some duplication of expenses because the Fund would bear its pro rata portion of such money market fund’s advisory fees and operational expenses. Non-Principal Strategies of Both Funds In addition to their principal strategies, the Funds may also invest in several other types of financial instruments.These non-principal strategies include investments in certificates of deposit, corporate debt securities, commercial paper, Rule 144A restricted securities, when-issued securities, preferred securities, or other types of securities. What are the Principal Risks of Investing in the Funds? There is the risk that you could lose money by investing in the Funds.The value of your investment in the Funds will fluctuate as the stocks in the Funds’ portfolios change in price.The prices of the stocks the Adviser selects may decrease in value.Also, the stock market may decline suddenly, and for extended periods, adversely affecting the prices of the stocks held by the Funds. Because the Funds are new, there is a risk that the Funds may not attract enough assets to support their continued existence and one or both Funds might be liquidated for business reasons. Liquidation does not require prior approval of the Funds’ shareholders and will trigger a taxable event equivalent to redemption of Fund shares. 4 By themselves, the Funds are not complete, balanced investment plans and the success of the Funds cannot be predicted. Risks Common to Both Funds Market Risk.The Funds are designed for long-term investors who can accept the risks of investing in a portfolio with significant common stock holdings. Common stocks tend to be more volatile than other investment choices such as bonds and money market instruments.The value of the Funds’ shares will go up and down as a result of the movement of the overall stock market or of the value of the individual securities held by the Funds, and you could lose money. Equity Risk.The risks that could affect the value of a Fund’s shares and the total return on your investment include the possibility that the equity securities held by the Fund will experience sudden, unpredictable drops in value or long periods of decline in value.This may occur because of factors that affect the securities market generally, such as adverse changes in: economic conditions, the general outlook for corporate earnings, interest rates, or investor sentiment.Equity securities may also lose value because of factors affecting an entire industry or sector, such as increases in production costs, or factors directly related to a specific company, such as decisions made by its management. Non-U.S. Investment Risk.Both Funds may invest in foreign securities and in emerging markets.These investments are subject to special risks. Each Fund’s returns and net asset value (“NAV”) may be affected by several factors, including those described below. Foreign securities can be more volatile than domestic (U.S.) securities.Securities markets of other countries are generally smaller than U.S. securities markets.Many foreign securities may be less liquid and more volatile than U.S. securities, which could affect the Funds’ investments.The exchange rates between U.S. dollar and foreign currencies might fluctuate, which could negatively affect the value of the Funds’ investments. Foreign securities are also subject to higher political, social and economic risks.These risks include, but are not limited to, a downturn in the country’s economy, excessive taxation, political instability, and expropriation of assets by foreign governments.Compared to the U.S., foreign governments and markets often have less stringent accounting, disclosure, and financial reporting requirements. 5 In addition, both Funds may invest in emerging markets.Emerging markets are those of countries with immature economic and political structures.These markets are more volatile than the markets of developed countries. Conflicts of Interest Risk.The Adviser may advise other clients with investment objectives similar to those of the Funds.There may be instances in which the Funds would not be able to invest in certain limited investment opportunities due to the investment by other clients advised by the Adviser.All trades will be allocated fairly across all appropriate accounts, including the Funds.The Adviser has a written policy to monitor all trading activity to address any conflicts that may occur. Management Risk.The skill of the Adviser will play a significant role in the Funds’ ability to achieve their investment objectives. Each Fund’s ability to achieve its investment objective depends on the ability of the Adviser to correctly identify economic trends, especially with regard to accurately forecasting inflationary and deflationary periods. In addition, each Fund’s ability to achieve its investment objectives depends on the Adviser’s ability to select stocks, particularly in volatile stock markets.The Adviser could be incorrect in its analysis of industries, companies and the relative attractiveness of growth and value stocks and other matters.We cannot guarantee that either Fund will achieve its investment objective. Borrowing Risk.Each Fund may borrow up to 33 1/3% of that Fund’s net assets from banks in order to increase its holding of portfolio securities.Borrowing can exaggerate the effect of any increase or decrease in either the value of portfolio securities or the NAV of the Fund.Borrowing will cost a Fund interest expense and other fees. The cost of borrowing may reduce a Fund's return.These costs may vary with changing market rates of interest. Value Style Investing Risk.Different types of equity investment strategies tend to yield more or less favorable returns depending on market conditions.The performance resulting from the Funds’ “value” investment style may sometimes be lower than that of other types of equity funds. Concentration Risk.The Adviser’s value investment strategy of identifying investment opportunities through a bottom-up process emphasizing internally generated fundamental research, may from time to time result in the Funds investing significant amounts of their portfolios in securities of issuers principally engaged in the same or related industries.Market conditions, interest rates and economic, regulatory or financial developments could significantly affect a single industry or a group of related industries.Concentration risk is the risk that the securities of companies in such an industry or group of industries, if comprising a significant portion of the Funds’ portfolios, could react in some circumstances negatively to these or other developments and adversely affect the value of the portfolio to a greater extent than if it were less concentrated. 6 Risks Specific to the Small Cap Value Fund Small Companies Risk.Investing in securities of small cap companies may involve greater volatility than investing in larger and more established companies because small cap companies can be subject to more abrupt or erratic share price changes than larger, more established companies.Small cap companies may have limited product lines, markets or financial resources and their management may be dependent on a limited number of key individuals.Securities of those companies may have limited market liquidity and their prices may be more volatile. Who may want to Invest in the Funds? The Funds may be appropriate for investors who: — Have a long-term investment horizon; — Want to add an investment with potential for capital appreciation to diversify their investment portfolio; and — Can accept the greater risks of investing in a portfolio with common stock holdings. RISK/RETURN SUMMARY The Funds commenced operations on June 29, 2007.Performance information for the Funds has not been presented because, as of the date of this Prospectus, the Funds have not been in operation for a full calendar year. 7 FEES AND EXPENSES This table describes the fees and expenses that you may pay if you buy and hold shares of either the Equity Income Fund or the Small Cap Value Fund. Shareholder Fees1 (fees paid directly from your investment) Equity Income Fund Small Cap Value Fund Maximum sales charge (load) imposed on purchases None None Maximum deferred sales charge (load) None None Redemption fee (as a percentage of amount redeemed)2 1.00% 1.00% Annual Fund Operating Expenses (expenses that are deducted from Fund assets) Management fees 1.00% 1.50% Rule 12b-1 distribution and service fee 0.25% 0.25% Shareholder servicing fee 0.25% 0.25% Other expenses 3 0.60% 0.60% Total annual fund operating expenses 2.10% 2.60% Less:Expense waiver/reimbursement4 0.61% 0.61% Net annual fund operating expenses 1.49% 1.99% 1 The Funds’ transfer agent charges separate fees for items such as returned checks and stop payments as well as a $15 fee for wire redemptions. 2 The redemption fee applies only to those shares that have been held less than 60 days. The fee is payable to the respective Fund and is intended to benefit the remaining shareholders by reducing the cost of short-term trading. 3 These expenses, which include custodian, transfer agency, and other customary Fund expenses, are based on estimated amounts for each Fund’s current fiscal year. 4 The Adviser has contractually agreed to waive its fees and/or absorb expenses of the Funds to ensure that net annual fund operating expenses do not exceed 1.49% of average daily net assets of the Equity Income Fund and 1.99% of average daily net assets of the Small Cap Value Fund.This contract’s term is indefinite and may be terminated only by the Trust’s Board of Trustees (the “Board”).In turn, the Adviser is permitted to seek reimbursement from the Funds, subject to limitations, for fees it waived and Fund expenses it paid.The Adviser is permitted to seek reimbursement from the Funds for three years from the date fees were waived or reimbursed. Example The example below is intended to help you compare the costs of investing in the Funds with the cost of investing in other mutual funds. The example assumes that you invest $10,000 in the Funds for the time periods indicated and that you then redeem all of your shares at the end of those periods.The example also assumes that your investment has a 5% return each year, that dividends and distributions are reinvested, and that the Funds’ operating expenses remain the same. Please note that the figures below are based on the Funds’ net expenses as limited by the expense limitation agreement described above.Although your actual costs may be higher or lower, based on these assumptions your costs would be: 8 One Year Three Years Equity Income Fund $152 $471 Small Cap Value Fund $202 $624 Portfolio Holdings Information A description of the Funds’ policiesand procedures with respect to the disclosure of the Funds’ portfolio securities is available in the Funds’
